Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	Terminal Disclaimer filed on 08/01/2022 has been approved by the office.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Qiao (US 2014/0172279 A1) describes a method to Reduce Engine Combustion and Harmonic Noise for Misfire Detection on a sensor signal in a vehicle comprising the steps of: determining combustion and harmonic noise correction factors for current operating conditions of an engine corresponding to the actual vehicle; applying the combustion and harmonic noise correction factors to a sensor signal, thereby removing engine combustion and harmonic noise from the sensor signal and leaving a misfire data signal in the sensor signal output, wherein said advanced replicating learning process comprises the steps of: determining new correction factors for said sensor signal in an initial learning region of engine operating conditions; propagating said new correction factors for said sensor signal to an adjacent learning region adjacent to said initial learning region as learning correction factors; using said learning correction factors to remove a portion of combustion and harmonic noise from said sensor signal when said engine begins operating in the adjacent learning region, thereby allowing a controller to isolate a misfire data signal and a noise signal from said sensor signal and to determine a new correction factors for said sensor signal in said adjacent engine operating region of said engine based on said data signal and said noise signal; and repeating the steps of propagating said new correction factors for said sensor signal to an adjacent learning region adjacent to said initial learning region as learning correction factors and using said learning correction factors to remove a portion of combustion and harmonic noise from said sensor signal when said engine begins operating in the adjacent learning region, thereby allowing a controller to isolate a misfire data signal and a noise signal from said sensor signal and to determine a new correction factors for said sensor signal in said adjacent engine operating region of said engine based on said data signal and said noise signal until correction factors corresponding to the actual vehicle are learned for each operating condition of the vehicle.

	Wank (US 2012/0116696 A1) describes systems, devices, and methods of utilizing signal-processing techniques to detect at least one degrading component of a power conversion unit located in an energy generation or storage unit. The systems, devices, and methods of the present disclosure are applicable to a wide range of energy generation and energy storage units, from commercial power plants to residential solar applications to electric vehicles. As will be understood by those skilled in the art, the systems, devices, and methods of the present disclosure are suitable for use with any electronics system that includes energy generation, energy storage, and/or energy conversion.  Some embodiments of the present disclosure operate with a central database and application server (“server”) and at least one sensor master unit (“master”) per plant. In some instances, each plant includes at least two masters (the second master acting as a back-up or redundancy in the event of a failure of the first master) and a plurality of slave sensor units (“slaves”) in communication with the master(s) via powerline or wireless interfaces. At least the master is in communication with a database that includes an application server, a source data warehouse, and a customer database server. In some instances, the database is remote from the plant where the master and slaves are located. Signal processing tasks performed among the localized sensor units (master and slaves) and the database can be dynamically adjusted (e.g., partitioned), so that certain signal processing tasks are performed at the database/server level to allow for sufficient feature growth and local processing power at the slave and master nodes. Such dynamic adjustment is implemented in some embodiments by field-programmability-over-the-air (FOTA). In some embodiments, each slave independently monitors input and output voltages, input and output currents, ambient temperature, and internal temperature for each inverter it is connected to. Generally, the slave is connected to the inverter(s) by attachment to the inverter's terminal clamps and service panel access. Accordingly, the slaves may be connected to virtually any inverter, regardless of manufacture. The master and slaves are in communication with one another via either a wired or wireless connection. While numerous hardwired interfaces are suitable between the master and slaves, such as RS-485, CAN, or MODbus, often the wired interface will be through the already inter-connected power lines. Because the inverters are connected together on the low-voltage side of the upstream distribution transformer, good bandwidth can be obtained with little interference from a broadband-over-powerline (“BPL”) implementation. Due to the relative short distance between inverters installed in the same solar park, a Zigbee wireless network can also provide a well-accepted intra-plant communication channel between the master(s) and the slaves. Arbitration, under control of the database/server, is implemented in the event that the first master fails and the second master assumes the role of the first or primary master, consolidating plant performance data, data compression, encryption, and transportation of bundled data to the database/server via WAN services, such as DSL, T1/E1, Ethernet, GSM/GPRS, CDMA, or satellite communication. In some embodiments, the master includes slave functionality of measuring inverter performance. The data-acquisition employs at least two high-speed current measurement and signal-conditioning devices for input and output current in some instances.

	Giussani (US 2018/0120380 A1) describes a method of monitoring partial discharge activity in a motor driven by a variable-speed drive, the method comprising: providing a high-frequency signal from a high-frequency sensor arranged to sense pulses in a conductor of the system that originate from partial discharge activity; providing a low-frequency signal from a low-frequency sensor arranged to sense an AC waveform in the conductor; providing a timing signal derived from the timing of successive cycles of the low-frequency signal; and digitising the high-frequency signal and capturing it as consecutive data blocks of varying duration, wherein the capturing of each data block is triggered by the timing signal.

	Berges (US 2012/0290230 A1) describes a system and method for monitoring the energy consumption of individual devices and appliances in a building using non-intrusive sensing technology and providing the resulting consumption information as feedback to users or automated energy management systems. Based on a technique called non-intrusive load monitoring, the use of individual appliances and devices in the building is disaggregated and determined from voltage and current measurements obtained via a single measurement device installed at the main circuit panel of the building. This information, possibly along with additional sensor information from other sensors installed throughout a building such as motion or temperature sensors, is used to accurately detect which devices are turned on and off throughout the building and when other events occur to change the power consumption. Unlike previous non-intrusive load monitoring inventions, the system employs user-interactive and semi-automated, on-line, training to learn how to detect events associated with the particular devices present in the building. For instance, detection of new or unknown appliances will cause prompting of the user to identify the new device, enabling the system to learn necessary power characteristics of the device so that future use is detected. Device use information is then analyzed to assess real-time consumption behavior, patterns in consumption behavior, and predicted upcoming consumption behavior. Consumption behavior is either fed back to the user with possible energy saving strategies via a user interface or input to a system for automatically managing energy consumption in the building.

	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Kucher on August 9, 2022.
The application has been amended as follows: 

In claim 1, line 10, after “pattern to ” add “cloud based”
In claim 11, line 13, before “data processing” add “cloud based”

Allowable Subject Matter
4.	Claims 1-17 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
	
Independent claims 1 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for operating a power consumption metering system, the method comprising: measuring, by the sensor, low speed power consumption values over time to obtain a low speed value pattern of the power consumption with a resolution of less than 100 values per second; providing the harmonics and the low speed value pattern to a cloud based data processing system. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-10 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a power consumption metering system comprising: determine a low speed value pattern of power consumption dependent on the sensor data, wherein the low speed value pattern of the power consumption comprises a resolution of less than 100 values per second, a cloud based data processing system configured to identify a status of a power consumer of the monitored site dependent on the measured harmonics and the low speed value pattern. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-17 are allowed due to their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 9, 2022